Citation Nr: 1825258	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  15-00 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REMAND

The Veteran had active duty service from June 1996 to August 1996 and from October 2004 to December 2005 with additional reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a Board hearing before the undersigned in December 2015.

The Veteran asserts that he has an acquired psychiatric disorder that is related to service.

Service treatment records (STRs) are silent as to any complaints of, treatment for, or diagnosis of a psychiatric disorder.  An April 2010 physical profile during a period of reserve service notes PTSD as a medical condition and functional limitation.  

In September 2010, an administrative decision was issued determining that the Veteran's claimed stressor was conceded.

In December 2010, the Veteran was afforded a VA PTSD examination.  Following examination of the Veteran, the examiner determined that the Veteran did not meet the criteria of impairment for any Axis I disorders.  

In July 2015, a VA opinion was obtained regarding whether the Veteran has a diagnosis of PTSD that is at least as likely as not incurred in or caused by in-service stressors during service.  After review of available records, the examiner found that there was insufficient evidence in the record to adequately diagnose PTSD related to service in Iraq.  Therefore, the examiner found it less likely than not that the Veteran may be diagnosed with PTSD as a result of his military experiences.  The examiner provided rationale discussing the evidence reviewed and explaining why previous diagnoses of PTSD found in the record were not valid diagnoses.  However, the examiner did not interview nor examine the Veteran.  

In addition, the examiner noted that the Veteran's private psychiatrist, Dr. D. D., has diagnosed the Veteran with depression not otherwise specified (NOS), but not PTSD.  The examiner stated that the Veteran continues to experience depression, for which he is treated by Dr. D. D.; however, depression is a disorder distinct from PTSD.  However, the examiner did not provide an etiology opinion regarding whether the Veteran's depression is related to service, to include the conceded stressor.  

Lastly, in December 2015, the Veteran submitted a private Review PTSD DBQ.  The examiner diagnosed the Veteran with axis I diagnoses of PTSD, depressive disorder NOS, and alcohol abuse.  She remarked that the Veteran went through traumas while in Iraq and that he continues to be affected by these traumas.  The examiner stated that the Veteran has recurring memories, nightmares, and flashbacks of the traumas from Iraq and that he struggles with depression with his PTSD symptoms.  She also indicated that the Veteran has begun abusing alcohol to try and cope with his PTSD and depressive symptoms.  The Board notes that this examination conforms to the DSM-IV, rather than DSM-V.  That being said, a review of the record reflects that the Veteran's claim was certified to the Board in July 2015 and the DSM-IV is only applicable to claims that have been certified prior to August 4, 2014.  Thus, the Veteran's psychiatric examinations should conform to the guidelines set forth in the DSM-V. 

The Veteran has also provided additional treatment records through November 2015 from the Vet Center reflecting a continued diagnosis of PTSD.

Upon review of the Veteran's claims file, to include review of the evidence mentioned above, the Board finds there is insufficient evidence to make an informed decision on the Veteran's claim.  The Board finds that the Veteran should be afforded a VA examination that conforms to the guidelines set forth in the DSM-V to adequately determine whether any current psychiatric disorder, however diagnosed, is related to service.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination by a psychiatrist or psychologist to obtain an opinion addressing his service connection claim for an acquired psychiatric disorder.

The examiner must review the claims file and answer the following questions:

a) Has the Veteran at least as likely as not (50 percent or greater probability) met the diagnostic criteria for a psychiatric disorder, to include PTSD, depression, and alcohol abuse, at any point in the appeal period, even if such disorder has resolved?  If it is determined the Veteran has not met the diagnostic criteria for a psychiatric disorder at any point in the appeal period, an explanation must be provided as to why the diagnoses of PTSD, depression, and alcohol abuse reflected in treatment records during the appeal period are not valid diagnoses.

b) Is at least as likely as not (50 percent or greater probability) that any psychiatric disorder present in the appeal period had its onset during or is otherwise related to the Veteran's service?

c) If a psychiatric disorder, to include depression, PTSD, or alcohol abuse did not begin during active service, is such psychiatric disorder at least as likely as not otherwise etiologically related to events during military service, including the verified stressor outlined in the September 2010 administrative decision? 

If the Veteran's alcohol abuse disorder is not found to be related to military service, the examiner must opine as to whether it is at least as likely as not secondary to or a symptom of any diagnosed psychiatric disorder, such as depression or PTSD?

The examination report should include a complete rationale for all opinions expressed.

3. Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Virginia Department of Veterans Services

